 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Alphonsus Hospital and Office and ProfessionalEmployees International Union, Local 196,AFL-CIO. Case 19-CA- 12843April 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn November 30, 1981, Administrative LawJudge Jerrold H. Shapiro issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision and a responseto Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, St. AlphonsusHospital, Boise, Idaho, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I In affirming the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(aXl) of the Act when Radiology DepartmentManager Deneen announced at a department meeting that Respondent in-tended to discharge coordinator Gurr because he had voted in the repre-sentation election, we rely not only on the Administrative Law Judge'sconclusion that Supervisors Champion and Benoit, who attended themeeting, are not supervisors within the meaning of Sec. 2(11) of the Act,but we rely also on the Administrative Law Judge's conclusion that co-ordinator Code, who also attended the meeting in question, was not a su-pervisor within the meaning of the Act during the time material herein.I In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.Inasmuch as the Administrative Law Judge found that Respondent's al-leged lawful reason for changing the working hours of Gurr was a fabri-cation, Member Jenkins considers the Administrative Law Judge's reli-ance on the principles of Wright Line. a Division of Wright Line, Inc., 251NLRB 1083 (1980), to be unnecessary and misleading.261 NLRB No. 91DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case held on May 21 and 22, 1981, isbased on an unfair labor practice charge filed by Officeand Professional Employees International Union, Local196, AFL-CIO, herein called the Union, on October 7,1980, and a complaint issued on November 24, 1980, onbehalf of the General Counsel of the National Labor Re-lations Board, herein called the Board, by the RegionalDirector for Region 19 of the Board, alleging that St.Alphonsus Hospital, herein called Respondent, has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the National Labor RelationsAct, herein called the Act, by changing the work sched-ule of employee Michael Gurr in September 1980 anddischarging him later that month because of his union ac-tivities, and by informing employees that it intended toterminate certain individuals because they had voted in aunion representation election. Respondent filed ananswer denying the commission of the alleged unfairlabor practices. 'Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs submitted by the General Counsel andRespondent, I make the following:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The Background and the Events Leading Up toand Surrounding the Change in Gurr's WorkSchedule and His DischargeRespondent operates St. Alphonsus Hospital in Boise,Idaho, where it employs more than 1,000 persons. Thehospital department involved in this case is the depart-ment of radiological services, herein referred to as theradiology department. During the time material hereinFred Deneen was the department manager. The assistantmanager was Terry Krogstad. Deneen was subordinateto Assistant Administrator Chris Anton who reported tothe Hospital's administrator, Sister Beverly Ann Nelson.The alleged discriminatee Michael Gurr was employedin the radiology department.At the time of Gurr's discharge in September 1980, hewas classified as a coordinator. He worked the weekendshift, Friday through Sunday: 8 hours Friday; 16 hoursSaturday; and 16 hours Sunday. During the remainder ofthe week Gurr operated his own business taking portableX-rays for two radiologists. Respondent's managementincluding Deneen knew this. Gurr began work for theHospital in May 1976 as a staff technologist in the radiol-ogy department on the graveyard shift from 11:30 p.m.to 7 a.m. He worked this shift until late 1977 when hestarted working the 40-hour weekend shift that he was' In its answer Respondent admits that it is an employer engaged incommerce within the meaning of Sec. 2(6) and (7) of the Act and meetsthe Board's applicable jurisdictional standard, and that the Union is alabor organization within the meaning of Sec. 2(5) of the Act.620 ST. ALPHONSUS HOSPITALworking at the time of his discharge. Initially, when hebegan working weekends he was classified as a seniortechnologist, then with the other senior technologists inthe department was reclassified to the position of super-visor and then, in February 1980, was reclassified to co-ordinator.The function of the radiology department, brieflystated, is to take X-rays of the sick and injured who arepatients at the Hospital or come to the Hospital in anemergency basis. In addition to the employees of theHospital who work in this department, there are radiolo-gists employed there who are physicians trained to readthe X-rays taken by the department's employees. The ra-diologists are not employees of the Hospital, but are in-dependent contractors who, as a group, have a contractwith the Hospital to provide radiologic services. The ra-diologists' work brings them into close contact with thetechnicians employed in the radiology department andthe radiologists' work is dependent on the quality of thework performed by the technicians. Likewise, the groupof physicians who are employed in the Hospital's emer-gency room, who are also independent contractors, relyon the work of the technicians employed in the radiol-ogy department.In late July or early August 1979 the Union com-menced a campaign to organize the Hospital's employ-ees. On March 31, 1980, the Union filed representationpetitions with the Board seeking a representation electionin two separate bargaining units: a unit encompassingonly the Hospital's professional employees and anotherunit encompassing all other employees excluding the pro-fessionals. A hearing was conducted in April 1980 andduring the hearing the representatives of the Union andRespondent stipulated that inasmuch as persons classifiedas "coordinator-radiology" and "supervisor-radiology"had the authority to hire or fire or effectively recom-mend the same that the employees employed in thoseclassifications should be excluded from voting in the rep-resentation elections. The hearing was closed later inApril. However, prior to the issuance of a decision therepresentatives of the Union and Respondent, with theapproval of the Board's Regional Director, on May 30,1980, entered into separate agreements to hold electionsin the foresaid bargaining units. There is no evidencethat at the time the parties entered into these electionagreements that there was an agreement whereby theparties agreed that persons employed as coordinator-radi-ology or supervisor-radiology were ineligible to vote asstatutory supervisors. However, the Excelsior list submit-ted by Respondent to the Union omitted the name ofGurr and apparently omitted the names of all of theother persons classified as coordinators.' The electionwas conducted on July 10, 1980, and inasmuch as theUnion failed to secure a majority of the ballots cast ineither unit the Board certified the results of the election.'An "Excelsior List" is a list of the names and addresses of potentiallyeligible voters drawn up by the employer and submitted to the Boardseveral weeks before an election. The list is distributed to all parties tothe election to facilitate access to the electorate. See Excelsior Underwear,Inc and Saluda Knitting Inc., 156 NLRB 1236 (1966). This same list isalso used during the election to indicate which employees actually voted.When the Union commenced its organizational cam-paign Gurr was one of approximately 14 persons em-ployed by Respondent who were on the Union's organi-zational committee. They were responsible for theUnion's organizational campaign. Early in August 1979the names of these persons were transmitted by letter toRespondent's management which was informed that theywere organizers for the Union. Shortly after managementreceived this letter, Gurr, in the presence of AssistantAdministrator Anton, was informed by DepartmentManager Deneen that management considered Gurr tobe a supervisor and that all of Gurr's union activity mustcease. Gurr indicated he was not sure he agreed that hewas a supervisor and asked to see a copy of his job de-scription. Anton told him he did not need to see a copyof his job description, that he was considered a part ofmanagement and should act accordingly. Gurr againstated he was not sure he was a supervisor and asked tosee his job description. Anton again declined to showhim a copy of his job description. Deneen warned Gurrthat if he did not stop his union activity his job would bein jeopardy. Gurr concluded this conversation by statinghe would have to check into the matter further and con-sider it. Shortly thereafter Gurr informed Deneen that hewould comply with management's requests and cease allof his union activities. But, late in January 1980 whenGurr was complaining to management about Respond-ent's failure to promote him to the position of coordina-tor, it is undisputed that Deneen told him that the reasonhe was not promoted was that Deneen and Anton stillthought he was involved with the Union because he hadbeen observed talking with union sympathizers and hiswife was observed distributing union leaflets. Deneenstated that Gurr would be promoted if he swore hewould have no more contact with the Union and wouldsupport the Hospital. Gurr replied that his wife had notengaged in the union activity attributed to her and thathe had ceased his union activities, whereupon he waspromoted to coordinator. Thereafter in April 1980 Gurrattended the representation hearing as a spectator andwith several other employees sat immediately behind therepresentative of the Union. And, on July 10, 1980, theday of the representation election. Gurr and another co-ordinator employed in the radiology department, RayKapalczynski, went to the polling area and voted. Sincetheir names were not on the Excelsior list their ballotswere challenged by the Board agent in charge of theelection. Later that day when the parties discussed thechallenged ballots Respondent's representative took theposition that Gurr and Kapalczynski were ineligible tovote because they were statutory supervisors. The repre-sentative of the Union indicated that the Union did nothave sufficient information about their duties to take aposition.On July 10, 1980, when Deneen was informed thatGurr and Kapalczynski voted in the election he becamevery angry and decided to discharge them because theyhad voted contrary to Respondent's instructions not tovote.s Deneen's superior, Assistant Administrator Anton,' Deneen testified that Gurr and Kapalczynski, along with the otherpersons who Respondent regarded as supervisors, had been told by Re-Continued621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed that Gurr and Kapalczynski should be dis-charged, but on July 10 Deneen and Anton accepted therecommendation of Respondent's lawyer that Respond-ent take no action against Gurr or Kapalczynski for Imonth so as to allow a "cooling off" period. Betweenthis July 10 meeting and the subsequent meeting withRespondent's lawyer held on approximately August 10,1980, infra, Deneen during a meeting attended by Assist-ant Manager Krogstad, Supervisors Champion andBenoit, and Coordinators Lawson and Code told themthat Respondent intended to discharge Gurr and Kapalc-zynski because they voted in the union representationelection even though they were told they were ineligibleto vote as supervisors.' On approximately August 10,1980, Deneen and Anton met with Respondent's lawyerand its personnel director to discuss the discharges ofGurr and Kapalczynski. The lawyer informed them thatthey had every right to fire Gurr and Kapalczynski, butwarned that if they did fire them they could expect thedischarges to be litigated, that he felt the dischargeswould cause a lot of morale problems among the staff,and that in view of these considerations plus the fact thatRespondent had just won a victory in the representationelection that he felt Respondent would be better off toforget about the matter and not discharge them. Deneenand Anton accepted the lawyer's recommendation.On Monday, September 15, or Tuesday, September 16,1980, Deneen informed Gurr that his work schedule wasbeing changed from weekends to weekdays, that effec-tive Monday, September 22, Gurr would work the dayshift, 8 a.m. to 5 p.m., Monday through Friday, ratherthan his 40-hour weekend shift. Deneen stated that thereason for the change in Gurr's work schedule was thatthe radiology department needed another coordinator towork on the day shift. Gurr protested this change in hiswork schedule. He told Deneen it would hurt him finan-cially because for the past 3 years he had been operatinghis own portable X-ray business during weekdays. Gurrasked whether Deneen was responsible for the schedulechange or whether Deneen's superiors had directed himto make the change. Deneen stated that he, not his supe-riors, instituted the change because he needed a personof Gurr's ability to work weekdays because of a "staffingneed" in the department during the day shift. Gurr indi-cated he did not think he was being treated fairly.Deneen told him to speak with Respondent's personneldirector, David Halter, if he felt he were being treatedunfairly.5spondent's attorney that they were not eligible to vote in the representa-tion election because they were supervisors, and that it was even illegalfor them to be in the voting area because of their supervisory status.' The record also reveals that Deneen, sometime between June 22,1980, and July 22, 1980, told radiologist James Mack that since Gurr wasa supervisor or an administrator that he should not talk about the Unionor be "as actively involved in union activity as he was," and indicatedthat he thought Gurr's family was also involved in union activity. In ad-dition, after the July 10, 1980, representation election Deneen also in-formed Mack that Gurr had "influenced" Coordinator Kapalczynski tovote in the election.I The description of the aforesaid conversation between Gurr andDeneen and their later conversation, infra, on Friday, September 19,1980, is based on Gurr's testimony. I have rejected Deneen's version ofthese conversations insofar as they conflict with Gurr's because in termsShortly after Gurr was notified about his new workschedule the subject was brought up at a supervisorymeeting. The supervisors informed Deneen that the em-ployees in the radiology department felt Respondent wastreating Gurr unfairly by transferring him from week-ends to weekdays and asked whether Gurr was beingpunished "on account of the Union." Supervisor LindaBenoit testified that, in response to this question, Deneentold the supervisors, "Yes, it's true, but we are to tell thepeople that the reason [for Gurr's reassignment fromweekends to weekdays] is because the weekend shiftswere going down; we were not having as many patients,and that our weekday shift was increasing."'On November 16, 1980, Gurr, immediately after speak-ing to Deneen, went to Personnel Director Halter'soffice. Halter's secretary informed him that Halter wasout of the office, so Gurr left a message for Halter tocontact him as soon as possible. Halter failed to contactGurr, so prior to starting work on Friday, September 19,Gurr again spoke to Deneen. Gurr asked whether he hadany choice in the matter of working weekdays. Deneentold him that he would have either to work weekdays asrequested or resign. Gurr stated that he would notresign, that he felt that what Deneen was doing to himwas unfair. Deneen again advised Gurr to speak to Per-sonnel Director Halter if he felt he was being treated un-fairly. The meeting ended with Deneen agreeing to giveGurr 2 weeks more before he had to report for work onthe day shift, so that the radiologists whom Gurr workedfor during the week would have an opportunity to makeother arrangements.On Friday, September 19, upon leaving Deneen'soffice Gurr again went to the office of Personnel Direc-tor Halter and was informed that Halter was not in hisoffice and that the message that Gurr had left earlier thatweek was still on Halter's desk. Gurr asked Halter's sec-retary to be sure and have Halter phone him at the Hos-pital anytime that weekend as he would be workingthere for the entire weekend. 'Later that same day, Friday, September 19, after start-ing work Gurr spoke to three of the department's radi-ologists, including Dr. James Mack who is the depart-ment's medical director. Gurr asked if they had been in-formed about the changes which were going to effectthe department's weekend shift. They indicated they hadnot been informed of any changes. Gurr told them hewas being removed from the weekend shift and reas-signed to the weekday shift against his will and thatthere was going to be a total change in the organizationof his demeanor Gurr impressed me as a reliable and sincere witnesswhereas Deneen did not.a The description of what was stated about Gurr's reassignment toweekdays at this meeting is based on the testimony of Linda Benoit who,when she testified, was employed by Respondent and who, in terms ofher demeanor, impressed me as a reliable and sincere withness. Deneengenerally denied having told anyone that Gurr's work schedule waschanged because of Gurr's union sympathies, but did not testify about theaforesaid meeting or what, if anything, about Gurr was mentioned at thatmeeting. Benoit impressed me as a more credible witness than Deneen.7 It is undisputed that Halter did not contact Gurr. Halter testified thathe did not receive Gurr's message until "late on Friday afternoon."Halter did not explain why he made no effort to contact Gurr that week-end as requested.622 ST. ALPHONSUS HOSPITALof the weekend shift. Gurr indicated he felt the depart-ment would not be able to provide the same serviceweekends without his presence for the full 40 hours be-cause he, Gurr, knew more about what went on in thedepartment weekends than anyone who would be rotat-ing through there. The radiologists indicated they hadnot been informed of this change. Gurr indicated that hefelt he could not accept the change in schedule becauseit would destroy him financially by disrupting his otherbusiness and stated that he felt he was being punished byRespondent because of his past involvement with theUnion. Dr. Mack advised Gurr that he thought veryhighly of him as a technologist and that he would speakwith Department Manager Deneen about the matter.On September 19, after having spoken with the radi-ologists, Gurr also informed the physician in charge ofthe emergency room, Dr. Robert Miller, that he wasbeing reassigned to work weekdays and that this wouldaffect the weekend staffing of the emergency room. Gurralso stated that he felt his reassignment was unfair andthat it was a political move by Respondent designed topunish him. Miller offered to help Gurr by drafting aletter to Deneen on behalf of Gurr which would besigned by the other emergency room physicians. In fact,such a letter, signed by six of the physicians who workedin the emergency room, was delivered to Deneen onMonday morning, September 22, 1980. The letter readsas follows:It has come to our attention that Mr. Gurr willbe moved from a weekend coordinator to a daytimeweek coordinator. We feel that this transfer, forwhat ever management reason, is not in the best in-terest of patient care and emergency x-ray cover-age.During the busy weekend patient load in theemergency room, it is important that the emergencyroom physicians be provided with excellent ancil-lary medical coverage. Our confidence in the radi-ology technician is most important to our needs, es-pecially during times when there are less radiolo-gists in the department and when there are in-creased patient visits. Mr. Gurr has provided excel-lent trauma and emergent medical x-ray films forthe emergency physicians and has immediate rap-port and patient interest that often has a calmingeffect upon the anxiety prone traumatized patient.We strongly recommend that you continue thesame coverage for the weekend that has been pro-vided in the past. We too often have been providedwith far from excellent coverage for these difficultnight and weekend hours. This may be a result oflack of interest of the technician to work thesehours or lack of technician expertise. We thereforesee no reason to make a change in a system andperson that provides these excellent services andqualities.On Monday, September 22, Dr. Mack met withDeneen and Anton and indicated that the department'sradiologists were upset about management's decision toremove Gurr from the weekend shift. Mack stated thatGurr was doing an excellent job with respect to thetechnical coverage on the weekends and that the physi-cians in the emergency room were also happy with hiswork and felt he was doing a good job on weekends.Deneen indicated that the decision to reassign Gurr tothe day shift had been a joint decision made by himselfand Anton and explained the reason for the decision.The meeting concluded with Deneen and Anton indicat-ing that they agreed with Mack's evaluation of Gurr'swork on the weekend shift, but that they felt that bycomplaining to the radiologist about his change of sched-ule rather than following the Company's usual grievanceprocedure that Gurr had acted improperly and that be-cause of this indicated Gurr would be terminated.8Later, on September 22, Gurr asked Mack if he hadlearned anything from the Hospital's administrationabout Gurr's change of assignment. Mack answered thatGurr did not want to know what he had learned becausethings did not look good for Gurr. Gurr asked whetherMack meant that Gurr was going to have to work week-days. Mack told him that it did not make any differenceif he accepted the weekday assignment because the Hos-pital's administration had informed Mack that they "werenot willing to work with [Gurr] in any way."On Tuesday, September 23, Deneen asked Gurr tocome to his office. When Gurr entered the office, ac-cording to Gurr's credible and undenied testimony,Deneen stated, "I'd finally done it, that I had beenasking for this for a long time." Gurr asked what Deneenmeant. Deneen handed him a termination slip and a ter-mination check. When Gurr asked why he was being ter-minated, Deneen pointed to the termination slip whichstated that Gurr was being discharged because he "failedto follow established grievance procedure."'On September 23 Deneen called a meeting of the staffof the radiology department for the purpose of informingthem about Gurr's termination. He told them that the' The description of the aforesaid conversation Mack had with Deneenand Anton is based on a composite of Mack's and Deneen's testimonywhich was not inconsistent. However, whenever there is a conflict intheir testimony about what was stated at this meeting and who was pres-ent, Deneen failed to place Anton at this meeting, I have credited Mack'stestimony because of his status as a disinterested witness and because interms of his demeanor he impressed me as a more credible witness thenDeneen.' Respondent's grievance procedure as set forth in its "personnel poli-cies" handbook distributed to employees, reads as follows in pertinentpart:EMPLOYEE PROBLEMSIf an employee feels he/she has a just complaint or a problem,Saint Alphonsus Hospital has a definite procedure which is to be fol-lowed.FIRST The employee should discuss the complaint frankly and sin-cerely with his/her immediately [sic] supervisor. If this fails toprove satisfactory answer ....SECOND The employee should discuss it with the Division Direc-tor. If it is a justifiable complaint, it wil be corrected. However, ifa solution is not reached in this manner ....THIRD An appointment with the Personnel Director should be re-quested by the employee to discuss the complaint. The PersonnelDirector will review the complaint and, if necessary, will discuss itwith the Administrator. The decision of the Administrator will befinal and will be made known to the employee immediately afterall facts are known and evaluated.623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHospital had decided to terminate Gurr, that Gurr "hadbeen asking for it for a long time," and stated that if anyof the staff wanted to find out the reason for Gurr's ter-mination they could speak to Deneen personally after themeeting. Immediately following the meeting it is undis-puted that technician Linda Wandro went to Deneen'soffice and asked why Gurr had been terminated and thatDeneen told her that the reason for Gurr's terminationwas that Gurr "refused to work the day shift."Respondent admittedly did not hire a technologist totake the position Gurr was scheduled to assume on theday shift and there is no evidence that Respondent other-wise assigned someone to fill that position. And, regard-ing the operation of the weekend shift after Gurr's termi-nation, the record reveals for a period of 2 months im-mediately after his termination there were weekendsduring which no supervisor or coordinator was assignedto work on that shift, rather the shift was covered by astaff technologist. '0B. The Supervisory Status of Benoit, Champion, andGurr1. Applicable principlesUnder Section 2(11) of the Act, the term "supervisor"includes:Any individual having authority, in the interest ofthe employer, to hire, transfer, suspend, lay off,recall, promote, discharge, assign, reward, or disci-pline other employees, or responsibly to directthem, or to adjust their grievances, or effectively torecommend such action, if in connection with theforegoing the exercise of such authority is not or amerely routine or clerical nature, but requires theuse of independent judgment.The burden approving supervisory status rests on theparty alleging that such status exists. Tucson Gas & Elec-tric Company, 241 NLRB 181 (1979), and cases citedtherein. While it is established that the possession of anyone of the functions enumerated in Section 2(11) is suffi-cient to establish supervisory status, Section 2(11) re-quires, however, that a supervisor must perform thesefunctions with independent judgement as opposed to in aroutine or clerical manner. Walla Walla Union-Bulletin,Inc. v. N.L.R.B., 631 F.2d 609, 613 (9th Cir. 1980);N.L.R.B. v. Harmon Industries, Inc., 565 F.2d 1047, 1049(8th Cir. 1977); N.L.R.B. v. Security Guard Service, Inc.,384 F.2d 143, 147 (5th Cir. 1967). Although the existenceof any of the Section 2(11) powers, "regardless of thefrequency of its exercise is sufficient," the "failure to ex-ercise [supervisory powers] may show the authority doesnot exist." Laborers and Hod Carriers Local No. 341 v.N.L.R.B., 564 F.2d 834, 837 (9th Cir. 1977). Moreover,isolated and infrequent incidents of supervision does notelevate a rank-and-file employee to supervisory level.1' Based on the testimony of staff technologist Linda Wandro whoworked weekends twice during this 2-month period when there was nosupervisor or coordinator, I have considered Deneen's testimony that hedid not believe there was such a period when the weekend shift waswithout supervision, but Wandro impressed me as a more credible wit-ness than Deneen in terms of her demeanor.N.L.R.B. v. Doctors' Hospital of Modesto, Inc., 489 F.2d772, 776 (9th Cir. 1973); Westinghouse Electric Corpora-tion v. N.L.R.B., 424 F.2d 1151, 1158 (7th Cir. 1970). Fi-nally, the Board, in interpreting Section 2(11) has beeninstructed that "[i]t is important for the Board not toconstrue supervisory status too broadly, for worker whois deemed a supervisor loses his organizational rights."McDonnell Douglas Corporation v. N.L.R.B., 106 LRRM2925, 2928 (9th Cir. 1981). Accord: Westinghouse ElectricCorp. v. N.L.R.B., supra. ("The Board has a duty to em-ployees to be alert not to construe supervisory status toobroadly because the employee who is deemed a supervi-sor is denied employee rights which the Act is intendedto protect.")2. Champion and BenoitDuring the time material herein Benoit and Championworked in the radiology department diagnostic sectionon the day shift. They were classified as supervisors. Thediagnostic section's day shift, besides Champion andBenoit, employed 10 staff technologists, 2 receptionists, 7aides, and Cliff Code, a coordinator technologist. Theperson in charge during the day was Fred Deneen, thedepartment manager. Under Deneen in the supervisoryhierarchy was Department Assistant Manager TerryKrogstad. Deneen and Krogstad spent approximately 50percent and 70 percent of their time, respectively, duringthe day shift in the diagnostic section. It was Deneen andKrogstad, more particularly Krogstad, who assigned thework to the technologists employed on the day shift and,when it was necessary to change an assignment due to anabsence or another reason, Krogstad made the new as-signment. Deneen and Krogstad are admittedly statutorysupervisors. Respondent contends that Code, Benoit, andChampion are likewise statutory supervisors.Respondent does not contend nor is there evidence tosupport a contention that either Benoit or Champion,during the time material herein, possessed the authorityas enumerated in Section 2(11) of the Act to hire, trans-fer, suspend, lay off, recall, promote, discharge, or to ef-fectively recommend such action.In support of its contention that Benoit effectively rec-ommended that employees be rewarded, Respondentpoints to the fact that Benoit filled out an annual per-formance evaluation form for two of the receptionistswho worked in the department's office. The evaluationforms were then reviewed by Benoit's supervisors; i.e.,Deneen and/or Anton. There is no evidence that in anyone of the evaluations performed by Benoit that shemade any recommendations and if she did whether man-agement adopted or rejected them. Nor is there any evi-dence that management relied on Benoit's evaluationswithout an independent investigation, or whether anevaluation of Benoit had any effect on employees' em-ployment status or that they impaired a reasonably ex-pected employment benefit, or resulted in a reward.Quite the opposite, as evidenced by the evaluations sub-mitted by Coordinator Gurr, infra, an inference is war-ranted that management conducts an independent investi-" It is undisputed that Champion did not fill out evaluation forms.624 ST. ALPHONSUS HOSPITALgation and does not automatically accept the recommen-dations set forth in the evaluation. Under the circum-stances, I am of the opinion that the record does not es-tablish that Supervisors Champion or Benoit has the au-thority to effectively recommend that employees be re-warded.In support of its contention that Champion and Benoitwere authorized to discipline other employees or to ef-fectively recommend such action, Respondent points toManager Deneen's testimony that at a meeting of the su-pervisors and coordinators he told them that they hadthe right to discipline employees and showed them disci-plinary action forms and explained how to fill them out.This testimony was given in response to a leading ques-tion and was not corroborated by any other witness.Quite the opposite, Champion, Benoit, and Gurr in effectdenied Deneen ever gave this instruction. Benoit, how-ever, testified that when she thought one of the personswho worked in the office needed to be disciplined shediscussed the matter with the person involved and thenmade a note of it in the person's personnel file and if shefelt the matter warranted it also made a notation in theperson's annual evaluation. There is no evidence thatBenoit made any kind of a disciplinary recommendationor if she made such a recommendation whether or notmanagement accepted or rejected it or conducted an in-dependent investigation or whether as a result of whatBenoit placed in an employee's personnel file or evalua-tion that the employee's employment status was effectedor that it impaired a reasonably expected employmentbenefit. Under the circumstance the record does not es-tablish that Benoit or Champion had the authority to dis-cipline other employees or to effectively recommendsuch action.In support of its contention that Champion and Benoitwere authorized to adjust employees' grievance or to ef-fectively recommend such action, Respondent points toits published grievance procedure which states that ifemployees have complaints or problems they should usethe Company's grievance procedure and that at the firststep of first procedure the employees should discuss theircomplaints with their "immediate supervisor." There isabsolutely no evidence that either Champion or Benoitor any other individual classified as a supervisor in theradiology department ever adjusted an employee's griev-ance pursuant to this or any other procedure, nor wasthere any other evidence presented to establish the per-sons classified as supervisors possessed the authority toadjust employees' grievances or to effectively recom-mend how they should be adjusted. It is for these rea-sons that I find that there is insufficient evidence to es-tablish that Champion or Benoit was authorized to adjustemployees' grievances or to effectively recommend suchaction.During the time material herein Benoit, besides doingthe work of a staff technologist, worked in the X-ray de-partment's office where she coordinated the flow ofwork between the X-ray department and the other de-partments of the Hospital. The record establishes that thework performed by the receptionist and the aides in theoffice of the X-ray department was routine work whichrequired little if any discretion. Benoit performed thesame work as the aide and/or receptionist who workedwith her in the office and, in addition, due to her experi-ence as a technologist coordinated the flow of work be-tween the Hospital and the X-ray room. There is no evi-dence that Benoit responsibly directed or assigned workto the personnel in the office, or that she engaged in thisconduct using her independent judgment. I recognizethat Benoit at one point testified she supervised the em-ployees in the office. However when viewed in the con-text of her entire testimony it is clear that she was refer-ring to her duties of coordinating the work of the officewith the other areas of the Hospital. There is absolutelyno evidence that in coordinating the work that Benoiteither directed the office employees or assigned themwork.During the time material herein besides performing theusual work of a staff technologist, Champion was incharge of ordering all of the department's supplies andwas the person in charge (PIC) of the department's light-room one afternoon a week. 2 There is no evidence thatChampion at any time directed or assigned work toother radiology department technologists or that she di-rected or assigned work to employees in connection withthe ordering of supplies. Regarding her role as PIC shecoordinated the work of the department. There is no evi-dence that in doing this she either responsibly directedemployees or assigned work to employees other thanroutine work which did not require her to use independ-ent judgment. Specifically if the Hospital's surgery de-partment phoned and stated it needed an X-ray technolo-gist in surgery, Champion paged the X-ray technologistwho had already been designated by Assistant ManagerKrogstad to perform that duty. Also the people in theradiology department's office transferred phone calls tothe PIC from doctors wtih questions about certain examsperformed by the radiology department. The PIC an-swered these questions, usually after conferring with theradiologist. Finally, the PIC places the X-ray requestwhich came from the office into one of the four basketslocated in te lightroom and one of the aides picks up therequest form and takes the patient into the lightroom, atwhich time the PIC tells the aide which X-ray room isavailable for the patient to be x-rayed.In support of its contention that Benoit and Championpossess the power to responsibly direct and independent-ly assign work to the employees in their section, Re-spondent points to the job description maintained by Re-spondent for the position "supervisory/x-ray technolo-gist." In pertinent part the job description describes oneof the duties of a person employed in this classificationas that of recommending and assigning for the varioussections in the radiology department, of recommendingthe room assignments of the staff technologist on a dailybasis, and of making the necessary adjustments on a day-to-day basis as is needed. Also, with respect to "supervi-sory responsibility" said job description states that the'" Subsequent to the time material herein there was a change in Cham-pion's duties. Approximately 2 months after Gurr's discharge, Respond-ent decided to place its supervisors and coordinators in charge of theweekend shift on a rotating basis.625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory/X-ray technologist "supervises daily routineoperations of an assigned section."The aforesaid job description is false insofar as it infersthat a person who is classified as a radiology departmentsupervisor on the day shift has the authority to assign orrecommend the assignment of technologists to the sever-al X-ray rooms in the department or adjust such assign-ments. It is undisputed that Department ManagerDeneen and Assistant Manager Krogstad, more particu-larly Krogstad, make and modify such assignments. And,insofar as the job description indicates that the supervi-sory responsibility of the supervisor is limited to "rou-tine" matters, it fails to comport with the requirements ofSection 2(11) which states that the exercise of the powerenumerated in that section must be more than merelyroutine in nature, but requires the use of independentjudgment.There is no evidence that Benoit or Champion wasever shown the aforesaid job description. Benoit testifiedthat in approximately 1977 when she was reclassifiedfrom the position of staff technologist to supervisorytechnologist that her duties did not change, that she wasnot told that her job duties were changed, and that shewas never shown a copy of a job description. In fact, therecord establishes that when a supervisory technologistasked to see a copy of the job description for that classi-fication his request was refused. Specifically, in the fallof 1979, Mike Gurr, who at the time was classified as asupervisory technologist, was informed by ManagerDeneen and Assistant Administrator Anton that sincemanagement considered him to be a supervisor that hisunion activity must cease. Gurr questioned the assertionthat he was a supervisor and asked to see the job de-scription for his position. Deneen refused to allow Gurrto see the description of his job. 13 Finally, the uncontra-dicted and credible testimony of Benoit and Champion,supra, demonstrates that in connection with the directionof other employees or the assigning of work to other em-ployees their duties were merely of a routine or clericalnature which did not require the use of independentjudgment.In support of its claim that Benoit and Champion werestatutory supervisors during the time material herein, Re-spondent also points to certain secondary indicia: theirclassification and designation as supervisors; 4 their at-tendance at supervisory meetings, in particular a manage-ment training workshop; the fact that they received moremoney than the other staff technologists;"5 the fact thatthey either shared an office or desk with a coordinatorwhereas other employees had no desk or office of theirown; and the fact that the representatives of RespondentI" In view of Deneen's refusal to permit Gurr access to his job descnp-tion, I reject the uncorroborated testimony of Personnel Director Halterthat employees have free access to their job descriptions.14 I note that in determining whether a person is a statutory supervisorthat "[jlob titles are unimportant." Laborers and Hod Cariers Local No.341 v. N.LR.B., supra. Accord: Walla Walla Union-Bulletin. Inc. v.N.LR.B., supra ("The specific job title of the employee is not control-ling"); Arizona Public Service Company v. NLR.B., 453 F.2d 228, 231, fn.6 (9th Cir. 1971) (The job title is "irrelevant").1" It is settled that disparity of compensation cannot be "accordedlitmus paper significance in the absence of solid evidence of the posses-sion of supervisory responsibility." Oil. Chemical and Atomic Workers v.N.LR.B., supra.and the Union, during the representation hearing, stipu-lated that persons classified as "supervisors" in the radi-ology department were statutory supervisors.16But,where as here there is no evidence that Benoit or Cham-pion possesses any one of the several indicia for a super-visor enumerated in Section 2(11) of the Act, the afore-said secondary indicia which are not statutory indicatorsof statutory authority are insufficient to establish thatBenoit and Champion are supervisors as that term is de-fined in Section 2(11) of the Act."' Moreover, that Re-spondent did not intend to give Champion or Benoit anyof the authority enumerated in Section 2(11) when it re-classified them as supervisors is established by the unden-ied and credible testimony of technologist Wandro thatAssistant Department Manager Krogstad told her that iftechnologists performed any duties over and above theusual duty of a technologist, such as ordering supplies,they were classified as supervisors and paid more money.I also am of the opinion that any inference for the above-described secondary indicia that Respondent intendedthat Champion and Benoit be statutory supervisors isnullified by the absence of either Champion's or Benoit'sname on the Respondent's list of "management titles."This is a list of persons and their job titles maintained byRespondent's personnel department who were consid-ered to be a part of management. It was intended to beused by Respondent for, among other things, determin-ing the supervisory status of persons in National LaborRelations Board's represenatation proceedings. Althoughthere are several persons classified as supervisors namedon this list, the names of Champion and Benoit areabsent. 18Based on the foregoing, I am persuaded that Respond-ent has not established that either Benoit or Championwas a supervisor within the meaning of Section 2(11) ofthe Act.3. Gurra. BackgroundGurr began work for Respondent in May 1976 as astaff technologist in the radiology department. Heworked from 11:30 p.m. to 7 a.m. and was the only tech-nologist in that department who worked this shift. Com-16 Although the representatives of Respondent and Union entered intothis stipulation during the representation hearing, the hearing was thereaf-ter aborted as the parties entered into an election agreement. There is noevidence or contention that at the time the parties entered into their elec-tion agreement that they agreed that the supervisors in the radiology de-partment were statutory supervisors. I also note that the stipulation, onits fact, proved too much inasmuch as the basis for the stipulation restedon the parties' subsidiary stipulation that the radiology supervisors hadthe power to hire and fire or to effectively recommend the same, where-as it is undisputed that the supervisors do not have any such authority.Clearly this demonstrates the unreliability of the stipulation.17 Likewise the fact that Respondent, in evaluating the performance ofChampion and Benoit evaluated their "supervisory ability" does not es-tablish that either one of them was a statutory supervisor whereas herethere is no evidence that they in fact possessed any of the powers enu-merated in Sec. 2(11) of the Act."' Personnel Director Halter testified that the absence of Champion'sand Benoit's names from the list was due to either an oversight or a con-clusion by personnel that their positions did not meet the requirements ofa supervisor.626 ST. ALPHONSUS HOSPITALmencing in November 1977 the radiology department, atGurr's suggestion, instituted a weekend shift whereinGurr and another radiology technologist worked 40hours Friday through Sunday, thereby eliminating thenecessity of having technologists employed during theweek from working weekends every 3 weeks on a rotat-ing basis. When Gurr commenced working weekends hewas reclassified from a staff technologist to a senior tech-nologist. Sometime during 1978 the other technologistceased working 40 hours a weekend and once again theother technologists worked weekends on a rotating basis.Gurr continued to work 40 hours each weekend. Eitherin 1978 or 1979 Gurr and the other senior technologistsemployed in the radiology department were reclassifiedas supervisors. In November 1979 all of the supervisorytechnologists in the radiology department except forGurr, Champion, and Benoit were reclassified as coor-dinators, a newly created position. Those reclassified ascoordinators were as follows: Cliff Code, Kathy Hol-comb, Dan Kaplczynski, and Judy Lawson.Late in November 1979 or early in December 1979 thesubject of the newly created position of coordinator wasdiscussed at a staff meeting of the radiology department.In response to a request by the technologists for a copyof the job description for the newly created position, De-partment Manager Deneen stated he did not have a copyof the job description to give them. When asked to de-scribe the qualifications a technologist needed to qualifyfor a coordinator's position Deneen stated that a tech-nologist had to have a certain amount of seniority in thedepartment to qualify for the position, but that the jobduties of the technologists who were promoted to coor-dinator would not change. Deneen explained to the staffthat the coordinator position was instituted "to createmore steps within the department, so that a staff tech-nologist could not fill a supervisor technologist position.It was to create more steps within the department."During the same period of time, Gurr who was unhappyabout not being promoted to coordinator, complained toDeneen and Anton about the Respondent's failure to re-classify him. Deneen informed him that he and Antonhad decided not to make him a coordinator because hedid not supervise the same people every weekend. Gurrpointed out that Code, who had been promoted to coor-dinator, did not supervise anyone. Deneen stated that thereason he had promoted Code to a coordinator's positionwas because Code, as the most senior technologist in thedepartment, was at the top of the pay scale and therewas no other way management could move Code upsalary wise, other than through a coordinator's position.Gurr indicated that he disagreed with management's de-cision not to promote him and indicated he felt he shouldhave been promoted because of his responsiblities andbecause of his seniority. Thereafter in late January orearly February 1980, as described supra, after promisinghe would support management and not engage in unionactivity, Gurr was promoted from supervisor to coordi-nator with a pay raise of approximately $1 an hourwhich accompanied the reclassification.At the time of the reclassification from supervisor tocoordinator, Holcomb was coordinator of the depart-ment's ultra sound section which besides Holcomb em-ployed I technologist; Lawson was the coordinator ofthe department's special procedures section which be-sides herself employed I or 2 technologists; Kapalczynskiwas the coordinator of the night shift, 3 to 11:30 p.m.,which employed 3 to 4 technologists plus a receptionistand 2 to 3 aides; and Code, according to Deneen's initialtestimony, was the coordinator for the department's di-agnostic section on the day shift on which 10 staff tech-nologists, 2 supervisors, 2 receptionists, and 6 or 7 aidesworked. Deneen's later testimony, however, indicatesthat during the time material herein Code's responsibil-ities were limited to the taking of portable X-rays in sur-gery on the day shift. 9 Deneen testified that Code, be-sides performing the usual work of a staff technologist intaking the portable X-rays, "was over those that didthem, when they were doing them. In other words, hewould set up the protocol how they were to be done,and he did them himself also." Deneen failed to flesh outthe aforesaid testimony. As I have indicated previously,it is undisputed that Deneen and Assistant ManagerKrogstad were both present in the diagnostic sectionduring the day shift. The section's work assignmentswere normally made by Krogstad and normally he orDeneen was present to supervise the work of the em-ployees in that section. The testimony about the work ofthe department presented by X-ray technologistsWandro, Champion, and Benoit, who were employed onCode's shift, signficantly omits any reference to Codehaving any contact with them workwise or otherwise.Indeed, Champion testified that Code regularly workedin surgery doing the portable X-rays and performed thesame work which Champion did when she was doingportables and that one afternoon a week Code worked asa PIC, as Champion did. In short, Deneen's conclusion-ary testimony that Code "was over" technologists whodid the portable X-rays in surgery in that he would "setup the protocol how [the X-rays] were to be done" wasnot elaborated on nor was it corroborated by any otherwitness and it was substantially contradicted by thecredible testimony of Champion and Gurr.20Any doubtthat Code did not supervise any other employees in anysense of that term-statutory or otherwise-is removedby Deneen's admission to Gurr, described supra, thatCode did not supervise anyone but had nevertheless beenpromoted to the position of coordinator because, as themost senior technologist in the department, he was at thetop of the pay scale for his classification, so the onlyway that management could give him more money wasby reclassifying him as a coordinator. I find that Code,during the time material herein, was not a supervisor asthat term is defined in Section 2(11) of the Act.At the time Gurr was reclassified to the position of co-ordinator he was working the weekend shift; namely,Friday from 3:30 to 11:30 p.m.; Saturday, 7 a.m. to 11:30p.m.; and Sunday, 7 a.m. to 11:30 p.m. Gurr's Friday'9 Thereafter, well after Gurr's termination, Code was apparently givenadditional responsibilities which are not material to the Decision herein.'O In corroboration of Champion's aforesaid testimony. Gurr testifiedthat Code was the most senior technologist in the department who hadthe most experience in performing portable X-rays of the kind done insurgery and spent virtually all of his time doing this work although onoccasion he performed X-ray exams in the diagnostic section.627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork shift coincided with the evening shift, thus therewere the same number of persons working at that timewho were usually employed on the evening shift, includ-ing Evening Shift Coordinator Kapalcyznski.21 On Satur-day, approximately three to four technologists worked 8hours during the day plus the technologists who normal-ly worked from 7 p.m. to 7 a.m. Also, two to three aidesand one receptionist worked during part of Gurr's Satur-day shift. On Sunday, one technologist besides Gurrworked 8 hours during the day and another one came infrom 7:30 p.m. to 7:30 a.m. Also, one receptionist andone or two aides worked during a part of this shift. Thetechnologists who worked during the days with Gurr onSaturday and Sunday were regularly assigned to eitherthe day shift or the evening shift, but every 4 weeks ro-tated for weekend work.22The aides and receptionistswere regularly assigned to the weekend shift.b. Gurr's authority to assign or responsibly directemployees using independent judgment rather thanacting in a routine or clerical mannerThe X-ray technologists employed in the diagnosticsection of the radiology department performed varioustypes of X-ray examinations of patients. They are highlyskilled workers who, as Department Manager Deneentestified, know what is expected of them and do it with-out supervision.The receptionist employed in the X-ray department re-ceives the patients, schedules the timing of the exams,prepares the paperwork connected with the X-rays, per-forms the typing and filing connected with said paper-work, and answers the department's telephone. Therecord establishes that this work is of a routine and cleri-cal nature which requires no supervision. The weekendshift receptionist, Dolores Brawley, testified that sheneeded no supervision because she knew what to do, thatGurr did not direct her work, and that her contacts withGurr during working time were minimal. If there werequestions about the treatment of patients, Brawley testi-fied, she consulted with Gurr or if she could not locate apatient's X-ray, which happened once a month, she in-formed Gurr who had one of the aides try to locate it.The aides in the diagnostic section of the radiology de-partment transport those patients who are immobile, toand from the X-ray rooms. Their work is of a routinenature and they normally perform it without any direc-tion or assignment. Carol Brannon, the weekend shiftaide, testified she was just as likely to be asked by one ofthe other technologists in the department to assist with apatient as by Gurr.Gurr testified that he spend 90 percent of his workingtime doing the same work as the other technologists whoworked with him. The other 10 percent of his time, hetestified, was spent in coordinating the staff so as to ex-pedite the flow of patients in and out of the diagnosticsection; i.e., answering questions about the order inwhich the patients should be x-rayed and whether the2' On Friday, if Kapalcyznski or any of the other technologists fromthe evening shift were scheduled to work Saturday and/or Sunday, theydid not work Friday night.2" Coordinators Code and Kapalcyznski rotated working weekendswith the other staff technologists.department was equipped to perform certain kinds of X-ray examinations. Gurr testified he did not assign thepersons assigned to work weekends to do any particularwork or to come to work or to work weekends or to doadditional work, but that "it was a cooperative thing"and that Gurr worked alongside of everyone else. Gurr'stestimony in this respect is corroborated by weekendaide Carol Brannon who in effect testified that she didnot feel anyone was in charge during the weekends, butthat the persons employed weekends "were very muchlike a little family [with] everyone just pretty much help-ing each other."If the testimony of the General Counsel's witnesseswhich has been set forth above is credited, it is plain thatGurr as the coordinator on the weekend shift, did notasign or direct the work of the employees as those termsare defined in Section 2(11) of the Act. 2 Respondentfailed to call one witness to controvert the aforesaid de-scription of the operation of the weekend shift duringGurr's tenure. Although Respondent called EveningShift Coordinator Kapalczynski as a witness he was notasked to testify about the manner in which the weekendshift operated despite the fact that over the period of 3years in which Gurr was responsible for that shift Ka-palczynski worked on that shift on numerous occasions. Ican only presume that his testimony would have cor-roborated the testimony of Gurr and the other employ-ees who testified on behalf of the General Counsel.It is for the foregoing reasons that I find that Respond-ent has failed to establish that Gurr exercised the author-ity to assign or direct, as those terms are defined in Sec-tion 2(11) of the Act.c. Gurr's authority to reward employees or effectivelyto recommend such actionIt is undisputed that Gurr has no authority to grantemployees wage increases and the record establishes thaton each occasion when Gurr recommended that an em-ployee be granted a pay raise his recommendation wasrejected. Eventually he ws informed by Manager Deneenthat management did not want his input regarding payraises because management would decide who was goingto get a pay raise and who was not going to get one.Specifically, on November 17, 1979, Gurr recommend-ed that student technologist Shigihara receive a pay raisedue to his outstanding work; on May 11, 1978, recom-mended that receptionist Brawley receive a merit payraise for her outstanding work; and on December 2,1979, recommended that aide Brannon receive a payraise due to her excellent work. Each of these recom-mendations were rejected. 24 In fact, after Brannon appar-:3 The General Counsel's witnesses, in particular Gurr, impressed meas credible witnesses demeanorwise." This conclusion is based on Respondent's payroll records for theaforesaid employees and the credible testimony of Brannon and Brawley.I have rejected Deneen's testimony that Brawley received the pay raiserecommended by Gurr. This testimony was contradicted by Brawley'sand Gurr's testimony and Brawley's payroll records. I note that generallyspeaking Deneen, in terms of his demeanor, impressed me as an insincerewitness who seemed to be more interested in bolstering Respondent's po-sition than in the truth.628 ST. ALPHONSUS HOSPITALently complained to Deneen about her failure to receivethe pay raise which Gurr had recommended, Deneentold Gurr that he should not recommend pay raises forthe employees because it raised false hopes for the em-ployees and that management did not want Gurr's rec-ommendations regarding pay raises because other man-agement personnel would decide which employeeswould and would not receive pay raises.e. Gurr's authority to transfer, suspend, lay off recall,promote, or discharge employees or effectively torecommend such actionsThere is no evidence in the record that Gurr had anyof the above-described authority.f. Gurr's authority to discipline employees or effectivelyto recommend such actionDeneen testified that at a meeting attended by supervi-sors and coordinators he told them that they had theright to discipline employees, showed them the disciplin-ary action forms, and explained how these forms were tobe filled out. This testimony which was given in theform of a "yes" answer to a leading question was uncor-roborated. Gurr and Champion specifically denied thatany such instruction was given. I credit their testimonybecause Deneen, in terms of his demeanor impressed meas an incredible witness, whereas Gurr and Championimpressed me as honest witnesses.Deneen also testified that in approximately May 1979Gurr complained to Deneen that an employee on theweekend shift went home early. Deneen testified he toldGurr that since Gurr was "the coordinator in charge heshould have written up a disciplinary action form on theemployee" and showed Gurr how to write up such aform. Gurr's version of what occurred differs. Gurr testi-fied he told Deneen that an employee who workedweekends had refused to do something which Gurr hadasked him to do. Gurr asked what he could do about it.Deneen advised Gurr to send the person home and thatDeneen would dispose of the matter. Gurr stated that hewas uncomfortable doing this and asked Deneen if therewere a company regulation he could refer the employeeto when he issued this instruction. Deneen told Gurr notto worry about the matter and that he, Deneen, wouldhandle the matter if Gurr sent the person home.' SinceGurr, in terms of his demeanor, impressed me as themore credible witness, I credit his version of the afore-said conversation.Gurr's uncontradicted testimony is that during theentire period of time that he was in charge of the week-end shift as either senior technologist, supervisor, or co-ordinator he never disciplined an employee or recom-mended that an employee be disciplined and, in fact,does not even know what a disciplinary action formlooks like.Based on the foregoing, I find that Respondent hasfailed to establish that Gurr exercised the authority todiscipline employees or effectively recommended suchaction. I am not persuaded that, because Gurr once re-ported an employee's misconduct to Deneen and wasu Gurr never sent the person home.told to send that particular employee home, it warrantsthe inference that he possessed the authority to disciplineemployees inasmuch as this was an isolated episode.Moreover, Deneen made it clear that he, Deneen, woulddispose of the problem, thereby suggesting that it wasDeneen rather than Gurr who would discipline the em-ployee.26Also the fact that Gurr was never even shownthe disciplinary action forms used by Respondent to dis-cipline employees indicates that Respondent did notintend that he exercise this authority or effectively rec-ommend employees' discipline.g. Gurr's authority to adjust employees' grievances orto effectively recommend such actionRespondent's grievance procedure published in its em-ployees' personnel policies handbook states that, in perti-nent part, an employee should discuss his complaint withhis or her immediate supervisor and if this fails to pro-vide a satisfctory answer should discuss it with the divi-sion director. Deneen testified that each of Respondent'scoordinators are a part of the first step of the Company'sgrievance procedure. There is no evidence that Gurr atany time adjsuted an employee's grievance or effectivelyrecommended such action either pursuant to the Compa-ny's grievance procedure or otherwise. Other than Den-een's conclusionary testimony set forth above, Respond-ent presented no other testimony on this matter. The ra-diology department's evening shift coordinator, Kapalc-zynski, a witness for Respondent, failed to corroborateDeneen's testimony. In addition, Deneen, who in termsof his demeanor impressed me as an insincere witness,failed to explain why if the coordinators had the authori-ty to adjust grievances that their position descriptionfailed to mention it.Based on the foregoing, I find that Respondent hasfailed to establish that Gurr possessed the authority toadjust employees' grievances or to effectively recom-mend such action,h. Ultimate conclusion as to whether Gurr possessedany of the statutory authority setforth in Section 2(11)of the ActAs I have found supra, while employed by Respondentas senior technologist, supervisor, and coordinator incharge of the weekend shift, Gurr did not in fact exer-cise any of the indicia of statutory authority enumeratedin Section 2(11) of the Act. This does not end the matterbecause the question is whether Gurr possessed such au-thority. Respondent urges that Gurr possessed such au-thority but chose not to exercise it. In support of thiscontention, Respondent points to its job description forthe position of coordinator and also argues that all of theother coordinators in the department are statutory super-visors.The position of coordinator was created by Respond-ent in November 1979 during the midst of the Union's'The reporting of employee misconduct is a matter of monitoringrather than a manifestation of supervisory authority. Greyhound AirportServices Inc. and Greyhound Airport Services Inc. of Virginia, 189 NLRB291, 293-294 (1971).629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizational campaign. The job description for this po-sition, which is dated October 30, 1979, states that a co-ordinator will devote 25 percent of his or her workingtime to "supervision" and in pertinent part describes acoordinator's duties as follows:Under the clinical direction of a radiologist and theadministrative direction of the Assistant Manager ofRadiology coordinates the day-to-day operationsand services a section of Radiology.Supervises the work of the technologist and an-cillary personnel assigned within the section.Recommends salary increases and performanceappraisals.Recommends disciplinary action and termina-tions.Trains personnel in operations of section.Recommends scheduling of personnel.Interprets departmental and hospital rules andregulations where applicable to personnel in theirsection.Insures a safe working environment and enforcessafety regulations in their section.Coordinates the clinical functions of a sectionthrough the Assistant Manager.Insures that the section is adequately stocked,equipment is operatable, and that all required sup-plies are available for the daily operations.Issues work orders for repairs through pre-scribed procedures.Coordinates scheduling of patients and prepa-ration of room.Insures quality of exams meet the requirementsof radiologist and department.Participates in the formal teaching programs and in-service educational classes as required.Performs exams and procedures on daily basis or asrequired to insure service meets the demands.I am of the opinion that in the circumstances of thiscase the job description for the position of coordinatorconstituted "no more than naked designations of paperpower." Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO v. N.L.R.B., supra. As the court in theOil, Chemical and Atomic Workers International Unioncase stated (445 F.2d at 243), "We agree that, beyond thestatements or directives themselves, what the statute re-quires is evidence of actual supervisory authority visiblytranslated into tangible examples demonstrating the exist-ence of such authority." In N.L.R.B. v. Security GuardService, Inc., 384 F.2d 143, 149 (5th Cir. 1967), the courtsuccinctly stated the essential point:What is amiss with this argument which is based onpaper credentials is that there is lack of actual au-thority to match. The concept of supervision hassome elasticity, but it must have substance and notbe evanescent .... A supervisor may have poten-tial powers, but theoretical or paper power will notsuffice. Tables of organization and job descriptionsdo not vest power ....In the instant case Respondent created the position ofcoordinator for the radiology department and reclassifiedcertain of its supervisors in that department to this posi-tion in the midst of a union's organizational campaignwhen such reclassification "are often addressed as muchto the Board as they are to company's pensonnel." Oil,Chemical and Atomic Workers International Union AFL-CIO v. N.L.R.B., supra. There is no evidence that thejob description was ever shown to the employees in-volved and on the one occasion when the technologistsasked to see a copy of the job description DepartmentManager Deneen stated he did not have a copy.27Butmore significant is that Deneen at the time the coordina-tor classification was initiated informed the staff of theradiology department that the job duties of the technolo-gists who were to be reclassified as coordinators wouldremain the same and that the reason Respondent createdthe position of coordinator was to create a means to in-crease the wages of the department's senior employeeswho were at the top of their pay classification. LikewiseDeneen, as described above, admitted to Gurr that thesole reason that Code was reclassified from supervisor tocoordinator was not because he was going to be assignedadditional responsibilities, but because it was the onlyway in which Respondent could increase Code's salaryas he was at the top of the pay scale for the position ofsupervisor. Deneen's aforesaid explanations of why Re-spondent created the new position of coordinator andRespondent's reason for reclassifying Code to this posi-tion warrant the inference that the description of the jobduties of a coordinator set forth in the job descriptionare unreliable and constitute "no more than naked desig-nations of paper power."The record does not establish that this is a situationwhere all of Respondent's coordinators possessed thesame inherent powers and responsibilities which wouldmake them supervisors within the meaning of Section2(11) of the Act, and that Gurr simply did not have theoccasion to exercise these powers or chose not to do so.First, it is highly improbable that in the approximately 2-1/2 years in which Gurr was in charge of the weekendshift that Gurr would not have exercised at least one ofthe statutory powers set forth in Section 2(11) of the Actif he had been in fact authorized to exercise any one ofsuch powers. Nonetheless, other than Deneen's testimo-ny which for the most part was made up of glitteringgeneralities couched in conclusionary language, therecord contains no evidence which establishes that Gurrever exercised on any occasion one of the statutorypowers which would make him a statutory supervisor.Moreover, the record does not establish that all of theother supervisors who were promoted to coordinatorwere statutory supervisors. Quite the opposite, therecord establishes, as I have found supra, that Coordina-tor Code was not a statutory supervisor at any time ma-"' Respondent's personnel director, Halter, testified he had no personalknowledge whether or not copies of the job description were ever dis-tributed to the coordinators.630 ST. ALPHONSUS HOSPITALterial to this case. Under these circumstances the factthat one or more of the other coordinators may havebeen statutory supervisors does not warrant a findingthat Gurr must have been one also.Based on the foregoing, I am of the opinion that whilenumerous conclusionary allegations have been made byRespondent through the testimony of Deneen and thecoordinator's printed job description attributing supervi-sory status to Gurr, the total lack of evidence of the ex-ercise of such authority, in the circumstances of thiscase, negates its existence. I find that Respondent hasfailed to establish that Gurr possessed any of the indiciaof statutory authority enumerated in Section 2(11) of theAct.i. Secondary indicia of statutory authority1. Gurr's evaluation of employeesThe record reveals that for the approximately 2-1/2years when Gurr was in charge of the weekend shift assenior technologist, supervisor, and coordinator he evalu-ated those employees who worked on a regular basis: theaides, the receptionist, and a student technologist. Therecord also establishes that, after discussing the evalua-tion with the employee who was being evaluated, Gurrgave the evaluation to the department manager. The de-partment manager reviewed it and then give it to the as-sistant administrator who reviewed it, and it was thereaf-ter reviewed by the personnel director. The sole evi-dence in the record that Gurr's evaluations had animpact upon the employees' employment status is Den-een's testimony that he could not think of any of the rec-ommendations made by Gurr in these evaluations whichwere overruled. The record as a whole refutes Deneen'stestimony. The only recommendations made by Gurr inthese evaluations were as follows: In two instances herecommended probationary employees should be contin-ued as regular employees and on three occasions recom-mended employees be given merit wage increases fortheir work performance. As I have found supra, Gurr'srecommendations regarding the wage increases were re-jected each time and he was told that management wasnot interested in whether or not he thought an employeedeserved a merit wage increase. In the case of the twoprobationary employees there is no evidence whethermanagement relied on his evaluation or conducted an in-dependent investigation before deciding whether toretain them as regular employees. From management'streatment of Gurr's wage increase recommendations it isa fair inference that management conducted its own in-vestigation before deciding whether or not to retain theemployees as regular employees.In short, there is no evidence that as the result ofGurr's evaluations that an employee's employment statuswas either adversely or beneficially affected. The factthat Gurr evaluates employees does not necessarily meanthat he possesses the requisite authority of a statutory su-pervisor is demonstrated by the fact that SupervisorChampion, who evaluates employees' work perfor-mances, and Coordinator Code, who also evaluates em-ployees' work performances,28are not, as I have foundsupra, supervisors within the meaning of the Act. Underthese circumstances, I am not persuaded that the factthat Gurr evaluates employees' work performances byitself or in conjunction with the other record evidenceherein warrants the inference that he was a statutory su-pervisor.2. MiscellaneousWhen there is not enough staff present weekendseither because of an unexpected increase in patients or ifsomeone fails to come to work as scheduled, there is alist of employees on call who are called in to work. Gurris normally the person who contacts the on-call employ-ees and asks them to come to work. If Gurr is unavail-able, i.e., working in surgery, one of the other technolo-gists on the shift takes it upon themself to contact the on-call person in these situations. Only on those rare occa-sions when the on-call persons were not available didGurr contact other persons and ask them if they desiredto come to work to help out.The Hospital has no set policy with respect to employ-ees' lunch breaks. During the weekend shift Gurr'spolicy was that employees could take their lunch breakswhenever the flow of patients enabled them to do so.Gurr earned between 20 percent and 22 percent morethan the other staff technologists.2He attended supervi-sory meetings with the other supervisors and coordina-tors including a management training workshop. Howev-er, Coordinator Code, who earns the same amount ofmoney, is not a statutory supervisor and Code and Su-pervisors Champion and Benoit who are also not statu-tory supervisors attended the same or similar supervisorymeetings.Gurr, like Respondent's other coordinators and super-visors, either shares an office or desk with another super-visor or coordinator. But, as I have found supra, some ofthe supervisors and coordinators are not statutory super-visors.Gurr is responsible for the operation of the weekendshift. He is recognized by management, by himself, andby most of the employees as being in charge of theweekend shift, and if he is not a statutory supervisor theemployees who worked on this shift would have beenwithout a statutory supervisor.Deneen testified that employees work overtime and doso with the approval of the coordinators. There is noevidence that Gurr ever authorized anyone to workovertime nor was there any evidence presented that thisduty requires the exercise of independent judgment char-acteristic of statutory supervisory status.During the representation hearing the representativesof Respondent and the Union stipulated that all of thepersons classified as coordinators in the radiology depart-2" Deneen testified that all of the Respondent's coordinators, as part oftheir job, complete performance evaluations for the employees they su-pervise.2 It is settled that disparity of compensation cannot be "accordedlitmus paper significance in the absence of solid evidence of the posses-sion of supervisory responsibility." Oil. Chemical and Atomic Workers vN.LR. B.. supra.631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment were statutory supervisors. The proceedings con-nected with this hearing were aborted when the partiesentered into an election agreement and there is no evi-dence or contention that, in connection with the electionagreement, the parties agreed that the coordinators in theradiology department were statutory supervisors or oth-erwise excluded them from the voting unit. I also notethat, even though the stipulation rested on the partiessubsidiary stipulation, the radiology department's coor-dinators had the power to hire and fire or to effectivelyrecommend the same, there is no evidence or contentionherein that Gurr had the power to fire and the evidenceoverwhelmingly establishes he had no involvement what-soever in the hiring process, and the one time that he didventure to make a recommendation in that area, it wasrejected.In annually evaluating the performances of the radiol-ogy department's employees classified as "supervisors"and "coordinators," Respondent evaluated, among otherthings, their "supervisory ability." There is no indicationon the face of the evaluation forms that the supervisoryabilities being evaluated met the statutory requirementsof Section 2(11) and, as I have found supra, SupervisorsChampion and Benoit and Coordinator Code who, likeGurr, were evaluated for their "supervisory ability"were not statutory supervisors.3. Ultimate conclusions regarding secondary indiciaIn concluding, supra, that Gurr did not possess any ofthe authority set forth in Section 2(11) of the Act I haveconsidered the several miscellaneous secondary indicia,set forth supra, and am persuaded that whether viewedseparately or together they are insufficient to support afinding of supervisory status within the meaning of Sec-tion 2(11) where, as here, there is no evidence that Gurrpossessed at least one of the supervisory powers enumer-ated in Section 2(11). Under this circumstance to base afinding of supervisory status on secondary indicia wouldbe contrary to the statute because, as the courts, with theBoard's approval have instructed me, "[i]t is importantfor the Board not to construe supervisory status toobroadly, for a worker who is deemed a supervisor loseshis organizational rights." McDonnell Douglas Corp. v.N.L.R.B., 582 F.2d 1289 (9th Cir. 1981). Accord: Wes-tinghouse Electric Corporation v. N.L.R.B., 424 F.2d 1151,1158 (7th Cir. 1970) ("The Board has a duty to employ-ees to be alert not to construe supervisory status toobroadly because the employee who is deemed a supervi-sor is denied employee rights which the Act is intendedto protect.") I realize that I am holding that Gurr is nota statutory supervisor even though he is admittedly re-sponsible for and in charge of the operation of the week-end shift of the diagnostic section of Respondent's X-raydepartment and there is no statutory supervisor presentin that section during that shift. However, the absence ofa statutory supervisor during Gurr's shift, while relevantto a determination of his status, is not conclusive, and isovercome in this case by the clear evidence that his au-thority was strictly of a routine nature, that the sectionwhch was extremely dimished in size during the week-end essentially ran itself during the weekend. See, e.g.,Oil, Chemical and Atomic Workers International Union,AFL-CIO v. N.LR.B., supra (Senior operators who didnot exercise independent judgment not found to be statu-tory supervisors even though they were often on dutywith no supervisor over them); Beth Israel MedicalCenter, 229 NLRB 295, 296 (1977) (found the night crewhousekeeping supervisor not a statutory supervisor eventhough he was the only supervisor on duty from 11 p.m.until 7:30 a.m. Sunday through Thursday in charge of acrew of 48 employees); N.LR.B. v. Monroe Tube Co.,545 F.2d 1320 (2d Cir. 1976) (found night foreman not astatutory supervisor even though frequently no one ofhigher authority in the plant during that shift). As I havedescribed in detail supra, it is undisputed that Gurr spend90 percent of his worktime performing the identicalwork as the other rank-and-file workers employed on theweekend shift. The weekend shift employed only a maxi-mum of four technologists, three aides, and one recep-tionist and at times during the weekend there was sub-stantially fewer workers. Since the technologists wereregularly employed on the weekday shifts and onlyworked weekends on a rotating basis, there were onlyapproximately four employees who regularly worked theweekend shift; the three aides and one receptionist. s In-asmuch as the technologists were highly skilled workersand the aides and receptionists performed unskilled workof a routine nature, the employees on the weekend shiftperformed their work without the type of supervisionwhich Section 2(11) of the Act contemplates and Gurrspent the majority of the 10 percent of his worktime thathe was not doing technologists' work coordinating theflow of patients; i.e., answering questions pertaining tothe scheduling and treatment of patients. Thus, it is notsurprising that when Gurr took his vacation in 1979 theperson who management left in charge of the weekendshift in Gurr's place was a student technologist who hadonly recently finished training, rather than one of itsmore experienced technologists or supervisory technolo-gists. Moreover, as I have found supra, for approximatelythe first 2 months after Gurr's termination, Respondentfailed to assign a supervisor or coordinator to the week-end shift.It is for all of the foregoing reasons that I find that therecord, as a whole, does not establish that Gurr was asupervisor within the meaning of Section 2(11) of theAct.C. Respondent Informs its Supervisors andCoordinators Employed in the Radiology Departmentthat It Intended To Discharge Gurr for Voting in theUnion Representation ElectionAs described in detail supra, between July 10 andAugust 10, 1980, Radiology Department ManagerDeneen, at a meeting attended by Assistant ManagerKrogstad, Supervisors Champion and Benoit, and Coor-dinators Code and Lawson, stated that Respondent in-tended to discharge Coordinators Kapalcyznski and Gurr0 As described supra, it was for this reason that Respondent initiallytold Gurr that it did not feel the weekend shift warranted a coordinatorand it was only after Gurr's objection that he was reclassified as a coor-dinator 2 months after the other technologists had been reclassified tothat position.632 ST. ALPHONSUS HOSPITALbecause they had voted in the union representation elec-tion despite the fact that they were told by managementthat as supervisors they were not eligible to vote. Thecomplaint alleges that by Deneen's aforesaid statementRespondent violated Section 8(a)(l) of the Act. I agree.The right of an employee to vote in a union represen-tation election conducted by the Board is a right sanc-tioned by Section 7 of the Act. A statement by manage-ment to employees that another employee will be dis-charged because he or she voted in a union representa-tion election obviously has a tendency to interfere withthe free exercise of the employees' statutory right tovote. I recognize that, at all times herein, Respondentwas taking the position that the persons employed in itsradiology department who were classified as supervisorsand coordinators were statutory supervisors, and thatRespondent believed that its position was correct. But, Ihave found supra that Champion, Benoit, Code, andGurr were not statutory supervisors, but instead wereemployees entitled to the protection of Section 7 of theAct. Their rights under the Act were not subject to de-feasance merely because Respondent mistakenly believedthat they were statutory supervisors. (See N.L.R.B. v.Puerto Rico Rayon Mills, Inc., 293 F.2d 941, 945-946 (IstCir. 1961.)s' For, "it is too well settled to brook disputethat the test of interference, restraint, and coercion underSection 8(a)(1) of the Act does not depend on an em-ployer's motive .... [r]ather, the illegality of an em-ployer's conduct is determined by whether the conductmay reasonably be said to have a tendency to interferewith the free exercise of employee rights under the Act."El Rancho Market, 235 NLRB 468, 469 (1978), and casescited therein.It is for the foregoing reason that I find that as allegedin the complaint Respondent violated Section 8(a)(l) bytelling employees that it intended to discharge anotheremployee because he had voted in a union representationelection conducted by the Board.D. Respondent Changes Gurr's Work ScheduleI am of the opinion that the General Counsel has madea prima facie showing that Respondent changed Gurr'swork schedule on approximately September 16, 1980, be-cause it was angered by his union activities and the factthat he voted in the union representation election and be-lieved that he had disregarded Respondent's instructionto cease those activities. In reaching this conclusion Iconsidered the following circumstances in their totality.In August 1979 when Respondent learned that Gurrwas an organizer for the Union, the manager of Gurr'sdepartment, Fred Deneen, warned him that his jobwould be in jeopardy if he did not cease his union activi-ties because management considered him to be a supervi-sor. Gurr indicated he did not believe he was a supervi-sor, but shortly thereafter advised Deneen he wouldcease his union activities as Deneen had requested. ButDeneen did not believe Gurr, for in January 1980Deneen told Gurr that the reason Gurr was not promot-ed to the newly created position of coordinator was thatS' Accord: N.LR.B. v. Cast-A-Stone Products Co, 479 F.2d 396, 397(4th Cir. 1973); Answengn Inc., 215 NLRB 688, 689 (1974).Deneen and Deneen's superior, Assistant AdministratorAnton, still thought Gurr was involved with the Unionbecause he had been seen talking with union sympathiz-ers and Gurr's wife was seen distributing union litera-ture. When Gurr denied he was still supporting theUnion, he was promoted at this time to the position ofcoordinator. Thereafter, in May 1980, on his own time,Gurr attended the representation hearing connected withthe Union's petition for a representation election wherehe was seen by management, and on July 10, 1980, inviolation of Respondent's instruction that persons classi-fied as supervisors and coordinators were not eligible tovote in the union representation election, Gurr voted inthe election. The undenied and credible testimony of ra-diologist James Mack establishes that at this point in timeDeneen still believed that Gurr was engaging in proun-ion activities. Mack testified that sometime during theperiod between June 22 and July 12, 1980, Deneen in-formed him that since Gurr was a supervisor or an ad-ministrator Gurr should not talk about the Union or be"as actively involved in union activity as he was, "andindicated to Mack that he thought Gurr's family wasalso involved in activity on behalf of the Union. Afterthe July 10, 1980, union representation election Deneenalso informed Mack that Deneen thought Gurr had "in-fluenced" Coordinator Kapalczynski to vote in the elec-tion.It is undisputed that on July 10, 1980, Deneen becameangry when he learned Gurr had voted in the union rep-resentation election held that day and, with the concur-rence of Assistant Administrator Anton, decided to dis-charge him for voting in the election. Respondent'slawyer persuaded Deneen and Anton to let the matterrest for I month so as to allow a cooling off period.During the 1-month cooling off period Deneen did notchange his mind about discharging Gurr, as is evidencedby his statement made during this period to several ofthe supervisors and coordinators in the department thathe intended to fire Gurr for voting in the union election.At the end of the cooling off period, on approximatelyAugust 10, 1980, Respondent's lawyer recommended thatDeneen and Anton not carry out their decision to fireGurr because such a discharge would subject Respond-ent to litigation and hurt the morale of the other employ-ees. Deneen and Anton accepted this recommendation,but approximately I month later Deneen changed Gurr'swork schedule from the weekend shift to the weekdayday shift. Deneen knew that such a change of workschedule would seriously inconvenience Gurr, who oper-ated his own business during the weekdays.Shortly after Deneen told Gurr about the change inhis work schedule, Deneen admitted to several of the su-pervisors in Gurr's department that in changing Gurr'swork schedule Respondent's intent was to punish Gurron "account of the union," but that they should tell therest of the staff that the reason for Gurr's reassignmentfrom the weekend shift to the weekday day shift wasthat the patient load on weekends was decreasing where-as it was increasing during the weekdays.The record, as summarized above, establishes thatGurr was one of the organizers of the Union's campaign633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto organize Respondent's employees. Respondent washostile towards Gurr because of his union acitivities,threatened to discharge him if he continued to supportthe Union, and thereafter refused to believe that Gurrhad discontinued his union activities. It was in this con-text that Respondent, upon learning that Gurr had votedin the union representation election, immediately decidedto discharge him, but did not implement this decisionwhen its attorney recommended against it. Instead Re-spondent, shortly thereafter, changed Gurr's work sched-ule from the weekend shift to the weekday day shiftknowing that such a change would cause a significanthardship to Gurr because he operated his own businessduring the week. Respondent, in explaining the reason tothe supervisors in Gurr's department for its decision tochange Gurr's workshift admitted to them that thechange was not prompted by any legitimate businessconsiderations, but by a desire to punish Gurr on ac-count of his union activities. These circumstances,viewed in their totality, make out a prima facie showingthat Respondent changed Gurr's work schedule becauseit was angered by its union activities and thought he haddisregarded its instruction to cease these activities or, atthe very least, because Gurr had voted in the union rep-resentation election.32Having concluded supra that the General Counsel hasmade a prima facie showing that Gurr's protected con-duct was a motivating factor in Respondent's decision tochange his work schedule, I shall evaluate Respondent'sreasons for changing his work schedule. In doing so Ihave used the Board's Wright Line analysis wherein"once [a prima facie showing] is established, the burdenwill shift to the employer to demonstrate that the sameaction would have taken place even in the absence of theprotected conduct." Wright Line, a Division of WrightLine, Inc., 251 NLRB 1083, 1089 (1980).33It is undisputed that the reason given Gurr by Depart-ment Manager Deneen for Gurr's reassignment from theweekend to the weekday day shift was that the Hospitalneeded Gurr to work the weekday day shift becausethere was a "staffing need" in the radiology departmenton that shift. This was consistent with Deneen's instruc-tion to the department's supervisors that they should tellthe staff that Gurr was reassigned because the patientload on the weekday day shifts was increasing. It was11 I realize Respondent did not discriminate against Coordinator Ka-palczynski who, with Gurr, voted in the election and who Respondenthad also decided to discharge for voting. This does not detract from theconclusion that Respondent discriminated against Gurr, for the law is set-tled that the failure to discriminate against all persons who engage in ac-tivity protected by the Act does not negate evidence of discriminatorymotive. See NL.R.B. v. Challenge-Cook Brothers of Ohio, Inc., 374 F.2d147, 152 (6th Cir. 1967); N.L.R.B. v. Puerto Rico Telephone Company, 357F.2d 919, 920 (Ist Cir. 1966); Nachman Corp. v. N.LR.B., 337 F.2d 421,424 (7th Cir. 1964); N.L.R.B. v. W C Nabors, d/b/a W. C. Nabors Com-pany, 196 F.2d 272, 276 (5th Cir. 1952). This principle is especially appli-cable in the instant case because Respondent, at all times material, be-lieved Gurr was a leading union adherent and believed he was the personwho persuaded Kapalczynski to vote in the union election Other thancasting his ballot in the election Kapalczynski engaged in no activity pro-tected by the Act, including union activity, nor is there evidence Re-spondent thought he was a union supporter.3" The burden referred to is merely the burden of going forward tomeet a prima facie case, not the burden of persuasion on the ultimate issueof the existence of a violation.also consistent with the testimony of Deneen's immediatesuperior, Assistant Administrator Anton, that Gurr'sreassignment was the result of a staffing study whichshowed that more "manpower" was needed during theweekdays and not much "manpower" was needed duringthe weekends. In short, Respondent ostensibly reassignedGurr to the weekday day shift because it needed anothertechnologist on that shift. But, it is undisputed that whenGurr was terminated another technologist was not hiredor tranferred to fill Gurr's position on the weekday dayshift. This unexplained omission refutes Anton's testimo-ny that Respondent needed more manpower on the dayshift.34The inference that Respondent did not need moremanpower on the day shift at the time of Gurr's reas-signment is warranted not only by Respondent's failureto fill the vacant position on the day shift left by Gurr'stermination, but also by the fact that, with the elimina-tion of Gur's position on the weekend shift, it has meantthat the staff on the day shift now worked weekendsevery 3 rather than 4 weeks, leaving even less manpoweravailable on the day shift than prior to Gurr's reassign-ment. Despite this, the position Gurr was reassigned toon days still has not been filled. It is for all of the forego-ing reasons, including my feeling that Deneen andAnton, in terms of demeanor, were not credible wit-nesses, that I find that Respondent's contention that itreassigned Gurr to the day shift because it needed moremanpower on that shift is a fabrication, entirely withoutsubstance.Deneen testified that there was a second reason forGurr's change of work schedules; Deneen's conclusionthat the nature of the weekend shift insofar as it requiredGurr to work two consecutive days of 16 hours a daymade it impossible for Gurr "to remain sharp" and thatDeneen had heard rumors that Gurr slept during work-ing hours.It is true that Gurr did "nap" occasionally duringworking hours when there was no work, but it is alsotrue that when Gurr assumed his weekend assignmentthat he was authorized to do this by Deneen's predeces-sor. Gurr credibly testified that after Deneen assumedthe position of department manager that Gurr continuedhis practice of taking an occasional nap, that he did thisin Deneen's presence, and that Deneen said nothingabout this to him.35There is absolutely no evidence orcontention that management had any complaints aboutGurr's work performance during his approximately 3years of work on the weekend shift. Quite the opposite,it is undisputed that Gurr's performance was regarded asoutstanding by management as well as by the radiologistsand emergency room physicians who depended onGurr's work. In short, the whole record reveals no con-cern by management about the length of Gurr's work-day. This is not surprising because Gurr, did in fact stay"sharp" during the weekend shift as is evidenced by his" No explanation was offered by either Deneen or Anton for Respond-ent's failure to replace Gurr on the weekday day shift.s5 I reject Deneen's testimony that he merely heard rumors aboutGurr's sleeping. In terms of demeanor, Gurr, whose testimony I havecredited on this subject, impressed me as a more credible witness thanDeneen.634 ST. ALPHONSUS HOSPITALexemplary work record, and Deneen knew this. Also Inote that, in notifying Gurr about the change in his workschedule, Deneen significantly failed to mention Gurr'slong hours as a justification for the reassignment.The foregoing circumstances, plus my observation thatDeneen in terms of demeanor was not a trustworthy wit-ness, have persuaded me to reject Deneen's testimonythat one of the reasons which led him to reassign Gurrwas Deneen's conclusion that Gurr was working toomany consecutive hours on the weekend shift. I find thatthis reason was a fabrication.Respondent urges that the record establishes that Gurrwould have been reassigned to the day shift even absenthis protected activity because the decision to reassignhim was made prior to the time he voted in the unionrepresentation election and was a part of other changesmade by the Hospital as the result of a productivitystudy.With respect to its timing, Anton and Deneen testifiedthat the decision to reassign Gurr was made in thesummer of 1980, with Deneen setting the date as June1980, but was delayed until after the election upon theadvice of Respondent's lawyer. In terms of their demea-nor neither Anton nor Deneen impressed me as trustwor-thy witnesses when they gave this testimony. Moreover,their testimony is impugned by the record as a wholewhich indicates that as early as January 1980 Respond-ent's management was refusing to promote Gurr to theposition of coordinator because it thought he was stillsupporting the Union and Respondent was using as oneof its excuses the fact that Respondent thought it mighthave to change Gurr's workshift. Specifically, it is undis-puted that in late 1979 and early 1980 when Gurr com-plained to Deneen about management's failure to pro-mote him to the newly created position of coordinator,and grant him the $100-a-month pay raise that went withit, that Deneen, on three separate occasions, gave Gurrcompletely different reasons for the Hospital's refusal topromote him. At their first meeting Gurr was told thathe had not been promoted because he did not supervisethe same people every weekend; at their next meetingGurr was told he had not been promoted because theHospital might have to eliminate his weekend positionand move him to days; and at their third meeting Gurrwas told that he had not been promoted because manage-ment thought he was still supporting the Union, ratherthan management. Gurr at this time swore he was nolonger supporting the Union and was then promoted tothe position of coordinator. Considering the context inwhich management first mentioned to Gurr that hemight be transferred from his weekend shift, the infer-ence is warranted that Respondent's preelection decisionto change Gurr's work schedule was simply a fabricationto deny Gurr promotion because Respondent thought hewas still engaging in union activities. This bolsters the in-ference that Respondent's postelection decision tochange Gurr's workshift was likewise a fabrication de-signed to punish Gurr because Respondent still thoughthe was a union supporter.With respect to Respondent's contention that thechange in Gurr's work schedule was a part of otherwork schedule changes made pursuant to a productivitystudy, the record reveals that the work schedules oftechnologists O'Connor and Hammond were changed atthe same time as Gurr's. It is undisputed, however, thatthe change of O'Connor's and Hammond's schedules wascompletely unrelated to Gurr's. Their reassignment wasnot dependent on Gurr's reassignment or vice versa.Under the circumstances, the fact that Respondent choseto reschedule Hammond and O'Connor does not warrantthe inference that the rescheduling of Gurr would havealso taken place absent his union activities.For the reasons set forth above, I am of the opinionthat Respondent has failed to meet its burden of rebut-ting the General Counsel's prima facie case.Based on the foregoing, I find that the General Coun-sel has proven, by a preponderance of the evidence, thatRespondent reassigned Gurr from the weekend to theweekday day shift because of his union activities and be-cause he voted in the union representation election con-ducted by the Board.E. Gurr's DischargeI am persuaded that the General Counsel has estab-lished a prima facie case that Respondent on September23, 1980, discharged Gurr because of his union activitiesand because he voted in the union representation elec-tion. This conclusion is based on the following consider-ations in their totality.Respondent immediately before discharging Gurr, as Ihave found supra, violated Section 8(a)(3) and (1) of theAct by reassigning Gurr from the weekend shift to theweekday day shift because of his union activities and be-cause he voted in the union representation election.The discharge took place shortly after Respondent,acting on the advice of its lawyer, had decided not tocarry out its decision to discharge Gurr for voting in theunion representation election.When Department Manager Deneen notified Gurr andthe rest of the department's staff that Gurr was being ter-minated he prefaced his remarks with the statement thatGurr had been asking to be discharged "for a long time."Viewed in context this could only have been a referenceto Gurr's voting in the union representation election de-spite Respondent's instruction not to vote and to Re-spondent's belief that Gurr had continued to support theUnion despite its instruction that he cease his union ac-tivities. Thus, it is undisputed that Gurr, whose workperformance was highly regarded by management, hadan unblemished employment record. The sole evidenceof any complaint by management about Gurr relates tohis voting in the union representation election and tomanagement's belief that he had not obeyed its instruc-tion to refrain from engaging in activities on behalf ofthe Union.Also significant in evaluating Respondent's motivationin discharging Gurr is the undisputed fact that, where asDeneen on the day of the discharge told Gurr he wasdischarging him because he had failed to follow theCompany's established grievance procedure, Deneen onthe same day informed technologist Wandro that Gurrhad been discharged for refusing to work on the dayshift. Deneen, who did not deny that he gave completely635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifferent reasons to Gurr and Wandro for Gurr's dis-charge, did not explain this inconsistency.The aforesaid considerations, in their totality, persuademe that the General Counsel has established a prima faciecase that Respondent discharged Gurr on September 23,1980, because of his union activities and because hevoted in the union representation election.I shall now evaluate the reason relied on by Respond-ent for discharging Gurr. This reason is set out in Gurr'sSeptember 23, 1980, termination slip, signed by Deneenand Anton, which, in the section reserved for a detailedexplanation of the reason of reasons for a discharge,states that Gurr was discharged because: "[Gurr] failedto follow established grievance procedure." I shall scruti-nize this reason in the light of the whole record.Respondent's published grievance procedure as appliedto Gurr provides for Gurr to take his grievance to De-partment Manager Deneen, then to Assistant Administra-tor Anton, then to Personnel Director Halter, and, if it isstill not resolved, to the Hospital's administrator. Gurrdid not comply with this procedure when he grievedabout his reassignment from the weekend to the weekdayday shift. Rather than discuss his grievance with Assist-ant Administrator Anton, after failing to resolve it bytalking to Deneen, Gurr went to the radiologists andemergency room doctors and sought to resolve his griev-ance by having them speak on his behalf to management.Without question Respondent has established a legitimatenondiscriminatory reason to discipline Gurr. But thisdoes not end the matter, for the question to be decided iswhether the record, as a whole, demonstrates that Re-spundent during the normal course of business would orwould not have discharged Gurr for engaging in thismisconduct even absent its antagonism against him forvoting in the union representation election and engagingin activity on behalf of the Union. I am of the opinionthat the record demonstrates Respondent would not havedischarged Gurr during its normal course of business.This opinion is based on the following considerations.In the past Respondent condoned Gurr's failure tocomply with the Hospital's established grievance proce-dure. In August 1979 when Gurr thought Deneen hadacted improperly in directing him to cease his union ac-tivities because he was a supervisor, Gurr took his griev-ance directly to the administrator of the Hospital and, inDecember 1979, in connection with his grievance aboutnot being promoted to coordinator, Gurr, after grievingto Deneen next took his grievance to Assistant ManagerKrogstad, rather than to Assistant Administrator Anton,and next went to Personnel Director Halter rather thanto Anton. In neither instance did management disciplineor even criticize Gurr for not following the establishedgrievance procedure. As a matter of fact, in connectionwith Gurr's grievance about the change of his workschedule, Deneen directed Gurr to speak to PersonnelDirector Halter about his grievance, rather than toAnton, as provided for by the grievance procedure. 36"e Gurr, in less than a week, made two unsuccessful attempts to speakto Halter about his grievance and his messages to Halter in this respectwent unanswered. It was only after he had been unsuccessful in his effortto speak to Halter that Gurr spoke to the physicians about his grievance.Gurr, who had been employed by Respondent for 4-1/4 years and was regarded as an outstanding employeewas punished by the imposition of the most severe penal-ty available to Respondent. This, despite the fact thatother than the criticism because of his union activities,Gurr was never criticized or disciplined by managementfor anything. Nor is there evidence that other employeeswere discharged for not following Respondent's griev-ance procedure. Of course the choice of discipline is thesole prerogative of management, and it is not my func-tion to second guess management, but the law is settledthat the imposition of the ultimate form of disciplineupon a long-term valued employee for a first offense cer-tainly is relevant evidence which must be considered indetermining whether an employer would have normallydischarged an employee absent the employee's protectedactivity. American Thread Company v. N.L.R.B., 631F.2d 316 (4th Cir. 1980).The penalty of discharge was imposed upon Gurr incomplete disregard and in contravention of Respondent'sprogressive disciplinary system. Respondent's personneldirector, Halter, testified that Respondent has a progres-sive disciplinary procedure whereby:There must be one disciplinary action on file forany termination before one can be terminated forother than cause such as, say drunkenness, theft, ordrug use, or this type of thing-but for any othertype of thing that involves counseling ...a disci-plinary action is required, and that is a form signedby the employee, and states the conditions of basi-cally some type of probationary period.Respondent's personnel handbook distributed to the em-ployees in the section entitled "Disciplinary Action"states, [a]s a general rule, an employee will not be dis-charged ...unless at least one disciplinary actionrecord is on file for a previous offense," except for cer-tain enumerated "gross violation of conduct" which itlists as follows:A. Unsatisfactory referenceB. IncompetenceC. Irregular attendance or excessive absenteeismD. Repeated failure to report an accidentE. Gross neglect of dutyF. InsubordinationG. Unprofessional traitsH. DishonestyI. Disorderly conductJ. Falsification of time recordsK. Soliciting or accepting tipsL. Willful destruction of hospital propertyM. Intoxication or bringing intoxicating beverageon premisesN. Habits or state of health dangerous to theworker, coworkers, or the patients.O. Falsification of employment applicationP. Drug abuse or addictionGurr's conduct of taking his grievance about hischanged work schedule to the physicians with whom heworked, instead of complying with Respondent's griev-636 ST. ALPHONSUS HOSPITALance procedure does not even remotely resemble any ofthe "gross violation of conduct" listed in the Hospital'shandbook which warrant immediate dismissal. It is clear-ly the type of misconduct which Personnel DirectorHalter testified Respondent normally handles by firstcounseling the employee and issuing a disciplinary actionslip. Neither Halter, Anton, nor Deneen explained whyRespondent in Gurr's case deviated from its usual systemof progressive discipline. 37The foregoing circumstances-Respondent's condona-tion of Gurr's past failure to comply with the Company'sgrievance procedure, the severity of Gurr's punishment,and the fact that Gurr's punishment violated Respond-ent's progressive disciplinary system-persuade me thatRespondent seized upon Gurr's failure to use the Hospi-tal's grievance procedure as a pretext to discharge himand that Gurr ordinarily would not have been dis-charged during the normal course of business for this actof misconduct.Respondent, in its post-hearing brief urges that Gurrwas fired not only for failing to abide by the Hospital'sestablished grievance procedure, but also because he fal-sely alarmed the Hospital's doctors about the confidenceof the radiology department's staff during weekends. Ini-tially I note that the termination slip issued to Gurr onthe date of the discharge simply stated Gurr was dis-charged because he failed to follow the Hospital's estab-lished grievance procedure. It did not refer directly orindirectly to the nature of Gurr's conversations with thedoctors. Nor did Deneen or Anton testify that the natureof Gurr's comments to the doctors played a part in thedecision to discharge him. In any event, Gurr's state-ments to the doctors that he felt the radiology depart-ment would not be able to provide the same serviceduring weekends without him stems from a situationwhich Respondent itself created by virtue of its unfairlabor practices. Respondent's illegal action of changingGurr's work schedule from the weekend to the weekdayday shift in violation of Section 8(a)3) and (1) of the Actwas, by its very nature, the kind of conduct calculated toprovoke Gurr's sense of indignation and his temper. Itwas natural for Gurr to speak to the doctors whoworked with him in an effort to have Respondent re-scind its illegal action and, under the circumstances, hisremarks were not unreasonable. It is plain that but forRespondent's unlawful alteration of Gurr's work sched-ule, the conduct attributable to Gurr and relied on byRespondent to discharge him would never have oc-curred. While I do not condone Gurr's statement to thedoctors it would be inequitable to allow Respondent torely on this conduct in order to justify his discharge, par-ticularly since his conduct was not sufficiently egregiousso as to ordinarily deny an employee the protection ofthe Act and would not have occurred but for Respond-ent's unfair labor practices. Cf. Louisiana Council No. 17,AFSCME, AFL-CIO, 250 NLRB 880, 889 (1980); MaxFactor & Co., 239 NLRB 804, 818-819 (1978).Based on the foregoing I am of the view that the Gen-eral Counsel has proven by a preponderance of the evi-" There is no evidence that Respondent normally deviates from itsprogressive disciplinary system.dence that Respondent discharged Gurr because itthought he had disregarded its instruction not to supportthe Union and because he had disregarded its instructionnot to vote in the union representation election, therebyviolating Section 8(a)(1) and (3) of the Act.38Upon the foregoing findings of fact and the entirerecord, I make the following:CONCLUSIONS OF LAW1. Respondent, St. Alphonsus Hospital, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union, Office and Professional Employees In-ternational Union, Local No. 196, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3. Michael Gurr is not a supervisor within the meaningof Section 2(11) of the Act.4. By informing employees that it intended to dis-charge Gurr for voting in a union representation elec-tion, Respondent violated Section 8(a)(1) of the Act.5. By changing Gurr's work schedule from the week-end shift to the weekday day shift on September 16,1980, and by discharging him on September 23, 1980, be-cause of his union activities and because he voted in aunion representation election, Respondent violated Sec-tion 8(aX)(1) and (3) of the Act.THE REMEDYHaving found that Respondent, in violation of the Act,transfered Michael Gurr from the weekend shift to theweekday day shift and thereafter discharged him, I shallrecommend that Respondent offer him immediate andfull reinstatement to the position of coordinator on theweekend shift in the radiology department, or, if that po-sition no longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority and other rightsand privileges and make him whole for any loss of earn-ings he may have suffered by reason of such unlawfulconduct, by payment of a sum of maney equal to thatwhich he normally would have earned as wages fromthe date of discharge to the date of said offer of rein-statement, less net earnings during said period, withbackpay computed on a quarterly basis in the manner es-tablished by the Board in F. W Woolworth Company, 90NLRB 289 (1950), together with interest thereon com-puted in the manner prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977).?' Additionally, Respondentshall expunge from its employment records all referencesto Gurr's discharge." The fact that in changing Gurr's work schedule and in discharginghim for his union activities and/or for voting in the union representationelection, Respondent mistakenly believed he was a statutory supervisor isno defense because Gurr's rights under the Act to support the Union andvote in the representation election were not subject to defesance merelybecause Respondent mistakenly believed he was a statutory supervisor.N.L.R.B. v. Puerto Rico Mills Rayon, Inc., supra; Orr Iron, Inc., 207NLRB 863 (1973), enfd. 508 F.2d 1305 (7th Cir. 1975); Montgomery Ward& Co., Incorporated, 198 NLRB 52 (1972).39 See, generally, Isis Plumbing d Heating Company, 136 NLRB 716(1962).637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 40The Respondent, St. Alphonsus Hospital, Boise, Idaho,its officers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Discharging, changing the work schedules, or oth-erwise discriminating against employees for supportingor engaging in activities on behalf of Office and Profes-sional Employees International Union, Local No. 196,AFL-CIO, or any other labor organization, or for votingin a union representation election conducted by the Na-tional Labor Relations Board.(b) Threatening employees with discharge if they votein a union representation election conducted by the Na-tional Labor Relations Board.(c) In any like or related manner interfering with, re-straining, or coercing employes in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Immediately offer to Michael Gurr full reinstate-ment to his former position as coordinator on the week-end shift in the radiology department or, if that positionno longer exists, to a substantially equivalent positionwithout prejudice to his seniority or any other rights andprivileges previously enjoyed, and make him whole forany loss of earnings or other benefits suffered as a resultof the discrimination against him, in the manner set forthi. the section of this Decision entitled "The Remedy."(b) Expunge from its records all references to MichaelGurr's discharge.(c) Post at its facility in Boise, Idaho, copies of the at-tached notice marked "Appendix."4' Copies of the saidnotice on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily40 In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.4i In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."posted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, change the work sched-ules, or otherwise discriminate against employeesfor supporting or engaging in activities on behalf ofOffice and Professional Employees InternationalUnion, Local No. 196, AFL-CIO, or any otherlabor organization, or for voting in a union repre-sentation election conducted by the National LaborRelations Board.WE WILL NOT threaten employees with dischargeif they vote in a union representation election con-ducted by the National Labor Relations Board.WE WILL NOT in any like or related manner in-terfere wth, restrain, or coerce employees in the ex-ercise of the rights guaranteed them by Section 7 ofthe Act.WE WILL immediately offer to Michael Gurr fullreinstatement to the position of coordinator on theweekend shift in the radiology department, or, ifthat position no longer exists, to a substantiallyequivalent job, without prejudice to his seniority orother rights and privileges previously enjoyed; andWE WILL make him whole for any loss of earningsor benefits, with interest, and expunge all referencesto his discharge from our employment records.ST. ALPHONSUS HOSPITAL638